                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


DANIEL BARKER,

                 Plaintiff,
          v.

                                   Civil Action No. 18-1717 (EGS)
UNITED STATES OF AMERICA,

                 Defendant.


                         MEMORANDUM OPINION

     Plaintiff Daniel Barker brings this action against the

United States of America, acting by and through the United

States Marine Corps (“USMC”), which is a branch of the

Department of the Navy. Mr. Barker argues that the USMC acted

arbitrarily and capriciously when it denied his Servicemembers’

Group Life Insurance Traumatic Injury Protection (“TSGLI”) claim

and that it should have utilized a lower standard in reviewing

the claim.

     Pending before this Court are the parties’ cross-motions

for summary judgment. Upon consideration of the parties’

memoranda, the administrative record, the applicable law, and

for the reasons discussed below, the Court DENIES Mr. Barker’s

motion and GRANTS the United States’ cross-motion.
I. Background

     Because the claims in this action center on several

statutes and regulations related to TSGLI, the Court will first

discuss the statutory and regulatory background in detail.

     A. Statutory and Regulatory Background

     The TSGLI program was established in 2005 to provide short-

term financial assistance to servicemembers and veterans who

have suffered from traumatic injuries. 38 U.S.C. § 1980A. To

receive benefits under the program, a servicemember must show

that his or her injury resulted in a “qualifying loss,” which

created an “inability to carry out” two or more activities of

daily living (“ADLs”). Id. § 1980A(b)(1), (b)(2)(D). There are

six qualifying ADLs under the program: bathing, continence,

dressing, eating, toileting, and transferring (in or out of a

bed or chair with or without equipment). Id. §

1980A(b)(2)(D)(i)–(vi); 38 C.F.R. § 9.20(e)(6)(vi). For TSGLI

claims based on an inability to carry out ADLs, a servicemember

must establish that he or she was unable to independently

perform the ADLs for a minimum of thirty consecutive days. 38

C.F.R. § 9.20(f).

     The TSGLI statute does not define the ability to

“independently perform” an ADL. However, the Department of

Veterans Affairs (“VA”) has issued guidance on the term in the


                                2
Traumatic Injury Protection Under Servicemembers’ Group Life

Insurance (TSGLI): A Procedural Guide (“TSGLI Procedures

Guide”). See AR 1238–1321. The TSGLI Procedures Guide provides

that:

          A member is considered to have a loss of ADL
          if the member REQUIRES assistance to perform
          at least two of the six activities of daily
          living. If the patient is able to perform the
          activity by using accommodating equipment
          (such as a cane, walker, commode, etc.) or
          adaptive behavior, the patient is considered
          able to independently perform the activity.

AR 1256 (emphasis in original). The Guide goes on to explain

that the term “requires assistance” means that a servicemember

is incapable of performing the ADL without physical, stand-by,

or verbal assistance. Id. at 1257; see id. (defining physical,

stand-by, and verbal assistance).

     Relevant to this pending motion are the provisions for the

bathing and dressing ADLs. A servicemember is unable to bathe

independently if he or she requires assistance from another

person “to bathe more than one part of the body or to get in or

out of the tub or shower.” AR 1257. A servicemember is unable to

dress independently if he or she requires assistance to get and

put on appropriate clothing, socks, or shoes. Id.

     The length of time a servicemember is unable to

independently perform his or her ADL’s is critical in

determining the benefits to which the servicemember is entitled.

                                3
Servicemembers are entitled to TSGLI benefits after 30, 60, 90,

and 120 consecutive days with a qualifying loss. 38 C.F.R.§

9.20(f)(20). The TSGLI program will pay $25,000 for each

consecutive thirty-day period of ADL loss, up to $100,000. Id.

Servicemembers are also entitled to the first $25,000 of TSGLI

benefits if they can show they were hospitalized for fifteen

consecutive days due to traumatic injuries other than traumatic

brain injuries even if they do not demonstrate a loss of an ADL

for 30 consecutive days. Id.

     The TSGLI program is administered by the VA, but the

service branches are separately responsible for certifying TSGLI

claims. 38 C.F.R. § 1980A(f); Secretary of the Navy Instruction

(“SECNAVINST”) 1770.4A § 3. In the Marine Corps, the first level

of review—also termed a “reconsideration” of a claim—is

considered by the Marine Corp’s TSGLI office. TSGLI Procedures

Guide, AR 1311. The second level of review is the TSGLI Appeals

Board Navy Council of Review Boards (the “CORB”). Id. The third

level of review is the Board for Correction of Naval Records

(the “BCNR” or “Board”). Id.

     B. Factual Background

     Mr. Barker, a member of the Marine Corps, suffered injuries

to both of his hands while working as an Ordnance Disposal

Specialist in Afghanistan. AR 0269. His injuries occurred due to


                                4
an ordnance explosion, which led to multiple partial finger

amputations. AR 0639–40.

        After his accident, which occurred on August 20, 2011, Mr.

Barker underwent several surgeries on his hands and fingers and

received treatment from various hospitals over the course of

approximately three weeks. 1 AR 0533-34, 0550, 0639-40, 0746,

0754, 0783-85. He was initially treated at Bastion Role III

Medical Treatment Facility, Germany, and was then transferred to

Landstuhl Regional Medical Center (“LRMC”) on August 22, 2011.

AR 0639-40. At LRMC, he underwent multiple surgeries. AR 0754,

0783. He was discharged from LRMC during the first week of

September and was transferred to Walter Reed National Military

Medical Center, East Bethesda, MD (“WRNMMC”). AR 0266, 0746,

1110. He was discharged from WRNMMC on September 9, 2011. AR

0266.

     While at WRNMMC, Mr. Barker was treated by an occupational

therapist (“OT”), Peter Gaskins, who made several notations

related to Mr. Barker’s developments in using his hands. AR

1355. On September 6, 2011, Mr. Gaskins noted that Mr. Barker

had “Modified Independence” for the functional abilities of

upper body bathing, lower body bathing, dressing upper body, and



1 The timeline in Mr. Barker’s case bears directly on his request
for benefits. Accordingly the dates in this case carry
significant weight.
                                5
dressing lower body. AR 1330-31. “Modified Independence” is

described as “able to manipulate grasp and carry techniques for

item retrieval and proper use of ADL items to carry out task.

May take more than reasonable time to complete task due to

injuries.” Id. He noted that Mr. Barker was experiencing

“ongoing impairments” including “increased pain and sensitivity,

decreased [range of motion], [and] decreased strength in

bilateral hands/digits impacting independence in ADLs and

IADLs.” AR 1355.

     On September 8, 2011, Mr. Gaskins indicated that Mr. Barker

achieved “Complete Independence.” AR 1357. Mr. Gaskins

anticipated that the discharge setting would include

occupational therapy at home with his wife’s assistance with

fine motor tasks. AR 1359. Mr. Barker was treated at Naval

Hospital Camp Lejeune following his discharge from WRNMMC. On

September 26, 2011, OT Shanna Garcia noted that Mr. Barker was:

          [H]aving trouble with nearly all [ADL]
          functions. His wife is helping with set-up at
          home for meals (no knife), he can put on pants,
          but buttons and zippers are a struggle, he
          wears things that are easy to do. Shower is
          fine as long as the containers are open.
          Ziplocks, jars, bottle top, and packages are
          difficult. Not driving yet due to hands and
          meds. Shoelaces: 5 minutes per shoe.

AR 0301. On October 4, 2011 and October 13, 2011, separate

reports from two OTs noted that Mr. Barker had a pain level of


                                6
5-6/10 on his left hand and 1-3/10 on his right hand at rest. AR

0293, 0288. On October 14, 2011, an OT noted that his pain was

5/10 on average and 8/10 at its worst, and most of the pain was

at the stumps. AR 0285.

     After a period of recovery, Mr. Barker went to the Camp

LeJeune Naval Hospital for treatment on January 6, 2012. AR

0486. While there, OT John Balsamo noted that Mr. Barker’s pain

was 5/10 on the right ring finger and his hands. Id. OT Balsamo

noted that Barker “feels stronger, but [the] lack of sensory

discrimination impairs functions.” AR 0488. Mr. Barker was

discharged on March 20, 2012. AR 0869.

     C. Procedural Background

        1. Original Claim and CORB Review

     Mr. Barker submitted a TSGLI claim for 15 days of inpatient

hospitalization to the Marine Corps Headquarters. AR 1070.

Shortly after, the Marine Corps approved the claim and awarded

him $25,000 because he demonstrated that he was hospitalized for

at least 15 days. AR 1110-11. Mr. Barker later supplemented his

claim to include ADL losses of bathing and dressing; requesting

benefits for loss of ADLs totaling over 90 days (i.e., an

additional $50,000 benefit). AR 1014. The Marine Corps denied

the supplemental claim explaining that Mr. Barker’s medical




                                7
documentation did not meet the TSGLI standard for ADL losses

which extended to 60 days. 2 AR 1011.

     Mr. Barker appealed the Marine Corps’ decision to the CORB,

and filed a supplemental claim for ADL losses that extended the

originally claimed losses from August 20, 2011 through January

20, 2012. AR 0860-65. He included several new documents in his

appeal which included OT notes, treatment notes, pictures, and

emails between treating professionals. AR 0860-76.

     The CORB again denied Mr. Barker’s appeal. In a memorandum

dated March 22, 2013 the CORB explained its reason for the

denial:

          The Board reviewed the case file to determine
          if it met the TSGLI criteria for a traumatic
          event and ADL loss. The member’s medical notes
          clearly support traumatic injury from the
          ordnance primer malfunction while deployed to
          Afghanistan. Regarding ADL loss, the Board
          found insufficient evidence to support the
          member’s claim for ADL loss. LT Balsamo’s
          email includes excerpts from [Plaintiff’s]
          medical record, including an occupational
          therapy note dated 8 September 2011 (a date
          within the first 30 days period) that
          indicates the member had achieved “Complete
          Independence” for grooming, bathing, dressing
          upper body, toileting and transferring. The
          note also indicated the member was able to eat
          with   minimal assistance     (He  potentially
          required assistance while carrying food trays
          and   opening  containers    requiring   pincer
          grasps;   however,   an   ADL   is   considered


2 As explained above, under the TGSLI the next benchmark for
payment of an additional $25,000 was ADL losses for a period of
at least 60 days.
                                8
          independent if the member can accomplish it
          with accommodative equipment). A 26 September
          2011 occupational therapy initial evaluation
          stated, “he can put on pants, but buttons and
          zippers are a struggle, he wears things that
          are easy to do. Shower is fine as long as the
          containers are open.” The Board found that
          this information did not meet the criteria of
          “required assistance or standby assistance”
          for the claimed ADLs of bathing and dressing.
          Given   this,  the   Board  found   that  the
          preponderance of evidence does not support
          compensation for ADL loss.

AR 0855-56.

     Mr. Barker requested a reconsideration of his appeal to the

CORB for his denied claim of a loss of ability to independently

perform at least two ADLs for 60 and 90 days. AR 0141, 1111. In

support of his appeal, he submitted a statement from an

independent registered nurse, Terri Burns, AR 0365-67; a

statement from his wife, 0825-26; and his own statement, AR

0822-23. Although the CORB granted his request for a new

decision considering the new evidence, AR 0140, the CORB

ultimately denied Mr. Barker’s request for reconsideration. AR

0133. The CORB reasoned that because Mr. Barker was able to

accomplish his ADLs with accommodative equipment, he did not

meet the criteria for required or standby assistance. AR 0135.

Therefore his request for reconsideration was denied. Id.




                                9
         2. Application for Review by BCNR and District Court
            Review

     On July 30, 2015, Mr. Barker submitted an “Application for

Correction of Military Record” to the BCNR. AR 0019-20. His

application was denied on May 20, 2016. AR 0001-02. In denying

his application, the BCNR stated that it was “sympathetic to the

severity of [Mr. Barker’s] injuries and the difficulties [he]

encountered with performing ADLs,” but determined that “there

was conclusive evidence that [he] did not require assistance in

performing [his] ADLs beyond 26 September 2011.” Id. Therefore

his application was denied. Id.

     Having exhausted administrative review, Mr. Barker sought

judicial review of the BCNR’s decision to deny his application.

He filed a complaint in the U.S. District Court for the Central

District of California, which issued a Remand Order on August

31, 2017 to the BCNR. AR 1373-79. Mr. Barker thereafter

submitted additional evidence to support his claim. AR 1138-41,

1324-35, 1336-42, 1344-46. On remand, the BCNR asked the CORB to

provide comments and recommendations on Mr. Barker’s claim to

help it come to a decision. AR 1407. The BCNR sent two letters

to the CORB. In one letter the BCNR asked the CORB to

“[e]valuate all of [Mr. Barker’s] medical records” and to

reconcile certain notes that seem to contradict each other. Id.

The BCNR also requested that the CORB “[c]learly articulate[]

                                  10
[its] decision in light of the contradicting . . . occupational

notes.” Id. The BCNR’s other letter requested the CORB to, among

other things, “[c]learly articulate[] [its] decision in light of

any/all evidence provided by [Mr. Barker].” AR 1124.

     On February 21, 2018, the CORB issued an advisory opinion

to the BCNR (“Advisory Opinion”) recommending denial of

additional TSGLI benefits. AR 1114–17. In the Advisory Opinion,

the CORB provided the following analysis for bathing

independently:

     As far as bathing is concerned, the 8 September
     2011 note opined the member was bathing completely
     independently; however LT Balsamo’s [12 June 2012]
     note stated the member was having difficulty
     opening   shampoo   bottles.    While   these   two
     assessments seem at odds with one another, this
     confusion is eliminated if one refers back to [the
     TSGLI Procedural Guide]. According to the [TSGLI
     Procedural Guide], members are considered unable to
     bathe independently if they are unable to bathe
     more than one part of the body . . . or get out of
     the tub or shower. [The TSGLI Procedural Guide]
     also states that patients who are able to perform
     an activity with the help of accommodations are
     considered to be able to independently perform the
     activity.   Keeping shampoo bottles open for easy
     access is a sensible accommodation in this
     instance, and one that would enable this individual
     to be able to bathe independently.

AR 1115-16. The Advisory Opinion provided the following analysis

for dressing independently:

     When it comes to dressing independently, the 8
     September   2011   note    assessed   the   member
     demonstrated complete independence when it came to
     dressing both his upper and lower body.       This

                                11
     assessment   contrasts   significantly   with   the
     assessment offered by LT Balsamo on 12 June 2012
     which alluded to the fact the member continued to
     have difficulty manipulating buttons and zippers
     (among other things). Once again, this disparity
     is put to rest so long as one bears in mind the
     strict ADL definitions outlined in [the TSGLI
     Procedural Guide]. To a lay person, not being able
     to zip one’s own pants sounds like an impaired ADL;
     however, this challenge is easily overcome if one
     opts for apparel that does not involve zippers,
     buttons, or shoelaces. For this ADL, sweatshirts,
     sweatpants, and loafers can be construed as
     accommodating devices. Here again, it is evident
     that should the member cho[o]se to take advantage
     of these accommodating devices, the member would be
     able to dress himself without incident.

AR 1116. The CORB also compared Terri Burns’ independent nurse’s

assessment with the evaluations of the inpatient OT team, which

were “more proximate to the time period in question,” and

decided to weigh the inpatient team’s assessments more heavily.

Id. The CORB concluded that “after reviewing all of the medical

records that were provided by the Petitioner, and after

resolving all doubt to the applicant’s benefit, the

preponderance of the evidence still did not support the member’s

claims that he required assistance to bathe and dress beyond 19

October 2011.” AR 1117.

     The BCNR substantially concurred with the CORB’s Advisory

Opinion, and conducted its own evaluation of the record. AR

1111-13. After independently reviewing the record, the BCNR

concluded that there was insufficient evidence of a material


                                12
error or injustice warranting relief. AR 1113. In reviewing the

record, the BCNR stated the following:

     When reviewing [Plaintiff’s] record, the Board
     highlighted that the WRNMMC occupational therapy
     (OT) notes from 8 September 2011 state that
     [Plaintiff   was]   “completely   independent”   in
     performing [his] ADLs, to include bathing and
     dressing. By 26 September 2011, the OT notes show
     that [Plaintiff was] able to put on pants
     independently and adapted his behavior by wearing
     “sweatpants, stretch pants, [and] that sort of
     stuff,” as documented in your wife’s statement of
     10 June 2015. The notes also state that “showering
     is fine as long as the containers are open,” which
     also qualifies as an adaptive behavior that allowed
     for functional independence.

     . . . .

     The Board noted that various documents in the record
     discuss [Plaintiff’s] continued difficulty to manipulate
     buttons, zippers, personal hygiene containers, water
     knobs and other tasks that require fine motor skills.
     These records included, but are not limited to, the OT
     notes dated 26 September 2011, Lieutenant Balsamo’s
     email of 12 June 2012, [Plaintiff’s] statement of 9 June
     2015, [Plaintiff’s] wife’s statement of 10 June 2014,
     and the correspondence from/between [Plaintiff] and
     Terri Burns.      The Board considered [Plaintiff’s]
     arguments that [his] disability of the arm, shoulder and
     hand (DASH) score indicated that [he was] “minimal
     functional capacity/dependent”; however, the Board noted
     that the self-rated assessment did not affect the
     Board’s assessment of [Plaintiff’s] ADL independence
     based on the OT notes discussed previously. The Board
     also considered Dr. Shelton’s letter dated 29 June 2012,
     which provided a general assessment that “[a]ctivities
     using buttons, forks, knives, bottles, food items, [and]
     personal hygiene products are difficult with these types
     of digital impairments and loss.” While the Board fully
     appreciated the impact that the loss of fine motor skills
     [has] had on [Plaintiff’s] daily routine, the Board
     concurred with the CORB that the inability to master
     fine motor functions does not equate to an inability to

                                13
perform an ADL independently. The Board concluded that
although [Plaintiff] either did not receive, or could
not manipulate, accommodating equipment such as a
pincher grasp or a button hook aid, [he was] able to
adapt [his] behavior to successfully perform all ADLs
independently by 26 September 2011.

. . . .

The Board carefully considered [Plaintiff’s] argument
that OT notes from WRNMMC conflicted with subsequent
medical evaluations and/or declarations provided by
[Plaintiff] and [his] wife. However, the Board did not
concur with [his] contention. The Board concluded that
the medical evaluations were consistent in their
assessment of the limitations [Plaintiff] experienced
while performing fine motor tasks; however, the Board
identified that a disparity occurred in the application
of the TSGLI Guidelines’ definition of an individual’s
ability to “independently perform activity” and whether
the member “requires assistance.” The Board felt that
the most accurate and germane medical review was
documented by the inpatient OT notes issued by WRNMMC.
The Board highlighted that not only are these notes more
proximate in time to the injury, but the purpose of the
OT inpatient evaluation is to determine the level of
assistance that will be required when the patient
transitions home or to a rehabilitation facility.
During this evaluation, the definitions established in
the TSGLI Guidelines are reviewed and applied to the
specific case circumstances.

. . . .

The Board considered the notes made by Dr. Asher Smith,
Orthopedic Surgeon, on 13 March 2012, which state that
assistance was required with ADLs (specifically bathing
and dressing) for roughly three months.    However, the
Board concluded that there was a lack of specificity in
the medical assessment, in regards to both the specific
timeframe of the required assistance, and as to whether
assistance was required when behavior was adapted to
achieve independence. The Board also considered the
Request for Non-Medical Attendant order signed by Dr.
Kim Moon, which documented the need for assistance with
dressing, bathing, and setting up a food tray for the

                          14
     duration of 90 days and [Plaintiff’s] email to Ms. Terri
     Burns, RN. Again, the Board felt that Dr. Moon’s order
     lacked specificity, and, as the order was not dated and
     was never processed or approved, it did not provide an
     accurate assessment of [Plaintiff’s] abilities in light
     of the TSGLI Guidelines. Finally, the Board considered
     the 2013 and 2015 statements provided by Ms. Terri Burns,
     RN, which generally discussed [Plaintiff’s] inability to
     perform the ADLs related to bathing and dressing without
     assistance, but did not address whether assistance was
     required   when   behavior   was   adapted   to   achieve
     independence. After reviewing all of the evidence, the
     Board concurred with the advisory opinion that the
     assessment conducted by the OT staff at WRNMMC, which
     was more proximate in time to the injury, is a more
     accurate review and application of the TSGLI Guidelines
     than the other medical assessments submitted in support
     of [Plaintiff’s] claim.

AR 1111-13. Accordingly, the BCNR denied Mr. Barker’s

application. AR 1113.

     The BCNR also considered certain procedural arguments put

forth by Mr. Barker. The Board noted that under SECNAVINST

1770.4, the evidentiary standard for TSGLI determinations is

“preponderance of the evidence.” Id. The Board also found that

even if it applied a more favorable benefit of the doubt

standard, the evidence was not approximately balanced and it

clearly supported the decision of the BCNR. Id. Ultimately, the

BCNR concluded that even though there was evidence that showed

Mr. Barker’s injuries were severe and that he received

assistance from his wife after September 26, 2011, with his

dressing and bathing ADLs, the preponderance of the evidence

“overwhelmingly signaled” that Mr. Barker “didn’t require that

                                15
assistance, as defined by the TSGLI Guidelines, and [Mr. Barker]

was able to perform [his] ADLs independently after that date.”

AR 1113 (emphasis in original). Accordingly, the BCNR found no

error with the determination to deny him additional benefits.

Id.

           3. District Court Proceedings in this Case

      Mr. Barker filed this action in July 2018 seeking a second

remand of the BCNR’s decision to deny TGSLI benefits beyond the

$25,000 he has received. See Compl., ECF No. 1. Mr. Barker moved

for summary judgment on the grounds that the BCNR’s actions were

arbitrary, capricious, and not in accordance with law. Pl.’s

Notice of Mot. for Summ. J., ECF No. 13, at 1; Pl.’s Mem. of P.

& A. in Supp. of his Mot. for Summ. J., ECF No. 13-1, at 15-16.

The United States opposed Mr. Barker’s motion and filed a cross-

motion for summary judgment. Mem. of P. & A. in Supp. of Def.’s

Cross Mot. for Summ. J. & Opp’n to Pl.’s Mot. for Summ. J., ECF

No. 18-3. The motions are ripe for adjudication.

II. Legal Standard

      Although both parties have moved for summary judgment, the

parties seek review of an administrative decision under the

Administrative Procedure Act (“APA”). See 5 U.S.C. § 706. 3



3 District courts have jurisdiction to review certain
administrative decisions by government agencies, including TSGLI
claims. 38 U.S.C. § 1975. Where the jurisdictional grant does
                                16
Therefore, the standard articulated in Federal Rule of Civil

Procedure 56 is inapplicable because the Court has a more

limited role in reviewing the administrative record. Wilhelmus

v. Geren, 796 F. Supp. 2d 157, 160 (D.D.C. 2011)(internal

citation omitted). “[T]he function of the district court is to

determine whether or not as a matter of law the evidence in the

administrative record permitted the agency to make the decision

it did.” See Sierra Club v. Mainella, 459 F. Supp. 2d 76, 90

(D.D.C. 2006)(internal quotation marks and citations omitted).

“Summary judgment thus serves as the mechanism for deciding, as

a matter of law, whether the agency action is supported by the

administrative record and otherwise consistent with the APA

standard of review.” Wilhelmus, 796 F. Supp. 2d at 160 (internal

citation omitted).

     Under the APA, a court must set aside an agency action that

is “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A); Tourus

Records, Inc. v. DEA, 259 F.3d 731, 738 (D.C. Cir. 2001). Review

of agency action is generally deferential, Blanton v. Office of




not address the standard of review to be used by the court, such
as here, challenges to decisions of military correction boards,
such as the BCNR, are reviewable under the APA. See, e.g.,
Moreno v. Spencer, 310 F. Supp. 3d 83, 87 (D.D.C. 2018)(applying
the APA’s arbitrary and capricious standard when reviewing TSGLI
claim).
                                17
the Comptroller of the Currency, 909 F.3d 1162, 1170 (D.C. Cir.

2018)(citing Safari Club Int’l v. Zinke, 878 F.3d 316, 325-26

(D.C. Cir. 2017)), as long as the agency examines the relevant

facts and articulates a satisfactory explanation for its

decision including a “rational connection between the facts

found and the choice made.” Motor Vehicle Mfr.’s Ass’n v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)(citation

omitted); Iaccarino v. Duke, 327 F. Supp. 3d 163, 177 (D.D.C.

2018). The “scope of review under the arbitrary and capricious

standard is narrow and a court is not to substitute its judgment

for that of the agency.” Iaccarino, 327 F. Supp. 3d at 173

(internal quotation marks omitted) (citing State Farm, 463 U.S.

at 43).

     Although the scope of review is deferential, “courts retain

a role . . . in ensuring that agencies have engaged in reasoned

decision making.” Iaccarino, 327 F. Supp. 3d at 173 (citing

Judulang v. Holder, 565 U.S. 42, 53 (2011)). The requirement

that an agency action not be arbitrary and capricious includes a

requirement that the agency adequately explain its result. Id.

at 177 (citing Public Citizen, Inc. v. FAA, 988 F.2d 186, 197

(D.C. Cir. 1993)). An agency’s failure to set forth its reasons

for a decision constitutes arbitrary and capricious action, and




                               18
a court must undo the agency action. Id. (citing Amerijet Int’l

Inc. v. Pistole, 753 F.3d 1343, 1350 (D.C. Cir. 2014)).

III. Analysis

     Mr. Barker argues that the BCNR decision was arbitrary and

capricious because it failed to apply the correct standard of

review to his claim and failed to consider relevant evidence.

The Court addresses each argument in turn.

     A. Whether the BCNR Failed to Apply the Correct Standard

     Mr. Barker first argues that the BCNR failed to apply the

substantial evidence or benefit of the doubt standard when it

reviewed his claims. Pl.’s Mem. of P. & A. in Supp. of his Mot.

for Summ. J., ECF No. 13-1, at 16-21. Pursuant to 38 U.S.C.

§ 5107(b), the benefit of the doubt standard requires the

Secretary of Veteran Affairs to resolve doubts in favor of a

veteran asserting a claim for benefits when the evidence in

support of and against the claim are in equipoise. The relevant

provision reads as follows:

     The Secretary shall consider all information and lay and
     medical evidence of record in a case before the Secretary
     with respect to benefits under laws administered by the
     Secretary. When there is an approximate balance of
     positive and negative evidence regarding any issue
     material to the determination of a matter, the Secretary
     shall give the benefit of the doubt to the claimant.

38 U.S.C. § 5107(b).




                                19
     The United States argues that because the statute creating

TSGLI benefits gives the Secretary of Defense, or the relevant

service secretary, the authority to determine whether the

claimant has suffered a covered injury, not the Secretary of

Veteran Affairs, then the benefit of the doubt standard does not

apply to claims under the TSGLI. Mem. of P. & A. in Supp. of

Def.’s Cross Mot. for Summ. J. & Opp’n to Pl.’s Mot. for Summ.

J., ECF No. 18-3 at 15. The United States also argues that the

regulations governing the TSGLI program have established the

preponderance of the evidence standard as the standard which

governs TSGLI claims, and that the regulations are entitled to

deference. Id. at 16 (citing Chevron U.S.A. Inc., v. Natural Res

Def. Council, Inc., 467 U.S. 837, 843–44 (1984)).

     The Court need not resolve whether the benefit of the doubt

standard may never apply to TSGLI claims, because Mr. Barker’s

claims fail even under that standard. As the BCNR found, even if

the benefit of the doubt standard was controlling in this case,

and it is not clear if it would be, it would not apply to Mr.

Barker’s case because the evidence in this case was not in

equipoise, or approximately balanced. AR 1113. For reasons that

the Court will explain, infra at Part III(B)(2), the BCNR

adequately explained its finding that the preponderance of

evidence “overwhelmingly signaled” that Mr. Barker was able to


                               20
perform his ADLs independently according to the TSGLI Guidelines

and therefore the benefit of the doubt standard would not apply

in this case. Id. Accordingly, the BCNR did not err when it

determined that the benefit of the doubt standard was

inapplicable in Mr. Barker’s case.

     B. Whether the BCNR Violated the APA

     Mr. Barker next argues that the BCNR acted arbitrarily and

capriciously in denying his claim for TGSLI benefits beyond the

$25,000 he received for his initial hospitalization. Mr. Barker

argues that the BCNR erred when it (1) failed to consider

important evidence and (2) failed to reconcile conflicting

evidence. Pl.’s Mem. of P. & A. in Supp. of his Mot. for Summ.

J. at 21-28.

          1. The BNCR Considered the Relevant Evidence

     Mr. Barker first takes issue with the BCNR’s alleged

failure to consider important evidence, including first-hand

witness statements, which made direct assessments of ADL losses

under the applicable TSGLI standards. Id. at 21–23.   Courts have

found that “an agency’s failure to consider, or to discount,

first-hand [witness] statements without explanation may render

an agency’s decision to deny TSGLI benefits arbitrary and

capricious.” Rich v. United States, 369 F. Supp. 3d 263, 274

(D.D.C. 2019). For example, in Fail v. United States, the U.S.


                               21
District Court for the District of Colorado held that the Army’s

failure to review statements submitted by the two plaintiffs’

wives in support of their TSGLI claims was arbitrary and

capricious because plaintiffs needed assistance to perform

various ADLs, and the Army did not explain why it did not

consider the evidence or why they chose not to credit it. No.

12-cv-01761-MSK-CBS, 2013 WL 5418169, at *10 (D. Colo. Sept. 27,

2013).

     Most analogous to this case is Blackwood v. United States,

187 F. Supp. 3d 837, 846-47 (W.D. Ky. 2016). In Blackwood, the

plaintiff, a member of the United States Army, was paralyzed

after falling approximately six feet onto his neck during an

obstacle training course. 187 F. Supp. 3d at 839, 840-41.

Plaintiff had several limitations in functional mobility, and

his movements were limited significantly. Id. at 840-41. In

support of his TSGLI claim, the plaintiff’s wife submitted a

letter stating that hw was unable to perform various ADLs

without her assistance. Id. at 842-43. The Army denied

plaintiff’s TSGLI claim on the basis that the plaintiff failed

to provide sufficient documentation to support his claim for

loss of at least two ADLs for the requisite time period. Id. at

839. The court held that the Army acted arbitrarily and

capriciously because it failed to consider medical records and


                               22
the plaintiff’s wife’s letter which included certifications that

the plaintiff was unable to independently perform at least two

ADLs for over 120 days. Id. at 847. Because the Army failed to

consider relevant evidence that was contrary to its ultimate

conclusion, or explain why it discounted that evidence, the

decision was arbitrary and capricious. Id.

     These cases stand for the proposition that an agency acts

arbitrarily and capriciously if all of, or the majority of, the

evidence points one way and the agency does not explain why it

has chosen the opposite route. Dickson v. Sec’y of Defense, 68

F.3d 1396, 1404-05 (D.C. Cir. 1995)(citations omitted). In this

case, the agency considered the witness statements and explained

why the statements did not support a grant of benefits. AR 1111-

13. Throughout its decision, the BCNR carefully reviewed

significant evidence that Mr. Barker presented and thoroughly

explained why it decided to deny Mr. Barker the benefits he

sought. Id. For instance, even though the BCNR noted the

documents that demonstrated Mr. Barker’s continued difficulty to

perform ADLs and listed those documents, AR 1111-12, the BCNR

also highlighted Mr. Barker’s complete independence and adaptive

behaviors that allowed for functional independence. Id. The BCNR

noted that the inability to master fine motor functions does not

equate to an inability to perform ADLs independently. AR 1112;


                               23
see also TSGLI Procedures Guide, AR 1256. The Board clearly

relied on all evidence presented, and reached a reasonable

conclusion about Mr. Barker’s independence and the assistance he

required. AR 1111-13; see also Moreno, 310 F. Supp. 3d at 88-89

(stating “it is not for this Court to make inferences from the

record evidence (or lack thereof), or to assess the strength and

veracity of competing factual assertions or medical

conclusions.”). Because the agency considered the relevant

evidence in Mr. Barker’s case and its decision is supported by

the record, his arguments to the contrary must fail.

          2. The BCNR Adequately Explained its Decision

     Mr. Barker next makes several general arguments that the

BCNR’s decision was illogical, irreconcilable with the evidence

in the record, and not supported by substantial evidence. Pl.’s

Mem. of P. & A. in Supp. of his Mot. for Summ. J., ECF No. 13-1

at 28. Under APA review, the question for this Court is whether

the agency adequately explained its decision or if the decision

“may be reasonably discerned.” Bowman Transp., Inc. v. Arkansas-

Best Freight Sys., Inc., 419 U.S. 281, 286 (1974).

     The CORB and the BCNR both fully explained their decisions

in this case while engaging in several layers of review of Mr.

Barker’s claims. In the first denial, the CORB explained how it

came to its conclusion by examining the evidence Mr. Barker


                               24
introduced and it noted the ways that Mr. Barker had adapted his

behaviors so that he could bathe and dress without assistance.

AR 0855-56. The CORB granted Mr. Barker’s request for a new

decision, and then again denied Mr. Barker’s request for

reconsideration after considering new evidence. The CORB

explained that Mr. Barker could perform ADLs with accommodative

equipment, and therefore he did not meet the criteria of

requiring assistance or standby assistance. AR 0135. Last the

BCNR recognized that Mr. Barker was experiencing difficulty and

received help from his wife, but he did not require the

assistance. AR 0001-02.

     In 2018, after the U.S. District Court of the Central

District of California remanded the case to the BCNR, the CORB

issued an Advisory Opinion to the BCNR. Mr. Barker argues that

the CORB’s Advisory Opinion did not reference all evidence

submitted. Pl.’s Mem. of P. & A. in Supp. of his Mot. for Summ.

J., ECF No. 13-1 at 13. However, final decision in this case was

made by the BCNR not the CORB. The BCNR concurred with the CORB,

but did not merely republish the CORB’s Advisory Opinion. The

BCNR independently considered the newly submitted evidence,

listing and, clearly reviewing, the evidence in its decision and

denied Barker’s appeal again. AR 1110-13 (citing evidence from

plaintiff’s wife, Dr. Smith, Dr. Moon, and Terri Burns, RN).


                               25
     In this case, both the CORB and the BCNR considered the

evidence. It is apparent that the CORB clearly weighed all of

the evidence in the original claim. AR 0855-56, 1115-16. It

provided an analysis for bathing independently, dressing

independently, and provided reasons for why it weighed certain

evidence more highly than the evidence that Mr. Barker provided.

For example, the CORB concluded that it would provide more

weight to evaluations of the inpatient OT team because they were

“more proximate to the time period in question,” AR 1116, and

the BCNR highlighted that “not only are these notes more

proximate in time to the injury, but the purpose of the OT

inpatient evaluation is to determine the level of assistance

that will be required when the patient transitions home.” AR

1112. The BCNR also “considered the notes made by Dr. Asher

Smith. . . [but] concluded that there was a lack of specificity

in the medical assessment, in regards to both the specific

timeframe of the required assistance, and as to whether

assistance was required when behavior was adapted to achieve

independence.” Id. Moreover, the BCNR reviewed all evidence and

referenced the evidence that Mr. Barker submitted in support of

his claim, finding twice that the TSGLI claim should be denied.

AR 0001-02, 1110-13. Therefore, because it considered and




                               26
weighed all of the evidence, the BCNR did not act arbitrarily

and capriciously when it denied Mr. Barker’s application.

     Mr. Barker also argues that there was no rational

connection between the facts found and the choice made when the

BCNR noted that Mr. Barker adapted his behaviors so that he

could perform his ADLs. Pl.’s Mem. of P. & A. in Supp. of his

Mot. for Summ. J., ECF No. 13-1 at 22–24. Mr. Barker relies on

National Association of Home Builders v. Defenders of Wildlife,

551 U.S. 644, 658 (2007) for the proposition that an agency

decision is arbitrary and capricious when it fails to consider

the problem fully. Id. Although Mr. Barker is correct that an

agency cannot fail to consider an important aspect of the

problem and must explain its decision if the decision runs

counter to the evidence, the precedent on which he relies also

makes clear that the standard is deferential and an agency’s

explanation is upheld if the agency’s “path may reasonably be

discerned.” Nat’l Ass’n of Home Builders, 551 U.S. at 658

(quotation marks omitted). Mr. Barker also relies on several

cases which decide that conclusory explanations do not suffice

to meet the deferential standards of judicial review. See Ams.

for Safe Access v. DEA, 706 F.3d 438, 449 (D.C. Cir. 2013); AT&T

Wireless Servs., Inc. v. FCC, 270 F.3d 959, 968 (D.C. Cir.

2001). But these cases hold that those explanations may be


                               27
“relatively simple and briefly stated.” See e.g., AT&T, 270 F.3d

at 968.

     In this case, the BCNR easily clears that hurdle. The BCNR

found that Mr. Barker adapted his dressing by wearing

“sweatpants, stretchy pants, [and] that sort of stuff,” which

the BCNR gleaned from his wife’s statement. AR 1111. The BCNR

also found that Mr. Barker adapted his behavior by using open

containers to shower, which qualified as functional

independence. Id. Under the TSGLI Procedures Guide, if a

servicemember can adapt to perform ADLs, then he does not

require assistance needed to make a TSGLI claim. TSGLI

Procedures Guide, AR 1282–83. The BCNR found that the evidence

showed that Mr. Barker was able to bathe more than one part of

the body and get into the shower as long as the container was

open, and he was able to put on clothing, socks, and shoes as

long as there were no zippers or buttons. AR 0301; see id. Under

the guidelines, these activities qualified as adaptive behaviors

that are not covered by TSGLI. See TSGLI Procedures Guide, AR

1283. The record shows that the BCNR reasonably drew conclusions

based upon the evidence and it also provided more than a brief

or simple explanation. Therefore, the BCNR thoroughly explained

its denial of Mr. Barker’s benefits.




                               28
     Finally, Mr. Barker argues that the BCNR’s decision was not

supported by substantial evidence. When reviewing for

substantial evidence, the Court does not ask whether record

evidence could support the petitioner’s view of the issue, but

whether it supports the agency’s ultimate decision. Florida Gas

Transmission Co. v. FERC, 604 F.3d 636, 645 (D.C. Cir. 2010).

Additionally, under the APA, the role of the agency is to

resolve factual issues and to “arrive at the decision that is

supported by the administrative record, whereas the function of

the district court is to determine whether or not as a matter of

law the evidence in the administrative record permitted the

agency to make the decision it did.” Sierra Club v. Mainella,

459 F. Supp. 2d 76, 90 (D.D.C. 2006)(citations and internal

quotation marks omitted).

     In this case the administrative record supports the

agency’s ultimate decision. Again, the CORB and the BCNR both

provided explanations that demonstrate how they came to their

decision to deny Mr. Barker additional TSGLI benefits. Thus the

agency made a reasonable determination and the Court will not

disturb an explanation if it is well-reasoned and sufficiently

explained.




                               29
IV. Conclusion

     For the foregoing reasons, the Court DENIES Mr. Barker’s

motion for summary judgment and GRANTS the United States’ cross-

motion. An appropriate Order accompanies this Memorandum

Opinion.

     SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           September 6, 2019




                               30
